Name: Commission Regulation (EEC) No 414/80 of 20 February 1980 re-establishing the levying of customs duties on twine, cordage, ropes and cables, of synthetic textile fibres, products of category 90 (code 0900), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/ 18 Official Journal of the European Communities 22. 2 . 80 COMMISSION REGULATION (EEC) No 414/80 of 20 February 1980 re-establishing the levying of customs duties on twine, cordage, ropes and cables, of synthetic textile fibres, products of category 90 (code 0900), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs cuties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Whereas, in respect of twine, cordage, ropes and cables, of synthetic textile fibres, products of category 90 , the ceiling should be 10 tonnes ; whereas on 13 February 1980 the amounts of imports into the Community of twine, cordage, ropes and cables, of synthetic textile fibres, products of category 90, origi ­ nating in Yugoslavia, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Yugoslavia, HAS ADOPTED THIS REGULATION : Article 1 As from 25 February 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Yugoslavia : Code Category CCT heading No N1MEXE code ( 1980 ) Description ( 1 ) (2 ) (3 ) (4) 0900 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 332, 27 . 12 . 1979, p. 1 .